DETAILED ACTION
	This is in response to communication received on 12/2/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/26/21.

Election/Restrictions
Claims 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/21.

Claim Objections
Claim 8 is objected to because of the following informalities:  The word “concertation” in line 4 of claim 8 is believed and interpreted to be a misspelling of the word ‘concentration’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US PGPub 2019/0017175 in view of Yoshinaga US PGPub 2016/0256891 hereinafter YOSHINAGA.
As for claim 1, HUANG teaches “The present invention provides a method of forming a metal layer on a specific photosensitive resin” (abstract, lines 1-2).
HUANG further teaches “First, the surface of the photosensitive resin substrate is cleaned and pre-activated. The methods used include irradiation with parallel ultraviolet light, plasma, and soaking with alkaline aqueous solutions, either one of which or a combination thereof may be used” 9paragraph 44, lines 1-5) and “The purpose of soaking in the alkaline aqueous solution is to open the ring of the carbonyl group a first step of forming a layer which has functional groups…on a surface of a resin substrate made of an… material
HUANG is silent on whether the functional group COOH is ion-exchangeable with metal ions. However, Examiner notes that that in paragraph 57 of the instant specification, it was identified that carboxyl are a functional group ion-exchangeable with metal ions. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
HUANG further teaches “The photosensitive resin comprises (a) an epoxy compound, (b) a photosensitive polyimide, and (c) a photoinitiator” (paragraph 5, lines 3-4). HUANG is silent on whether the resin is an insulating material. However Examiner, notes that in paragraph 32 the instant specification, polyimide is provided as an example of an insulating material. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
HUANG teaches “(iii) surface activation: adding catalytic metal ions to form a metal ion complex with the organic modification layer on the photosensitive resin” (paragraph 10), and “Next, the photosensitive resin substrate is soaked in an activation liquid... The metal ions in the activation liquid will form complexes with the organic , Ag, or Au, may also be used as the activation liquid” (paragraph 49), i.e. a second step of treating the resin substrate having the layer which has the functional groups ion-exchangeable with the metal ions and is formed on the surface of the resin substrate with a metal ion solution such that metal ions are introduced into the layer by ion exchange.
HUANG further teaches “Subsequently, the photosensitive resin substrate activated in step (iii) above is soaked in an aqueous solution containing a reducing agent for performing the reduction reaction of palladium ions. On the surface of the current photosensitive resin substrate, palladium metal produced after catalytic ion reduction has existed” (paragraph 51 line 1 to paragraph 53, lines 3), wherein examiner notes that Cu, Ni, Ag or Au were identified as alternative embodiments to palladium in paragraph 49, i.e. a third step of treating the resin substrate having the layer into which the metal ions are introduced on the surface of the resin substrate with a reducing agent such that metal particles are precipitated on a surface of the layer.
HUANG is silent on wherein: there are voids between the metal particles precipitated on the surface of the layer; and an average particle diameter of the metal particles is 5 nm to 200 nm.
YOSHINAGA teaches “The silver alloys according to the first and second aspects may have a crystallite diameter in the range of 2 to 98 nm. In a case where the crystallite diameter thereof is less than 2 nm, the light striking upon the decorative coating films is less apt to be reflected. Meanwhile, in a case where the crystallite diameter thereof is larger than 98 nm, radio waves (electromagnetic waves) are less apt wherein: there are voids between the metal particle… on the surface of the layer and a range that lies with an average particle diameter of the metal particles is 5 nm to 200 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form particles of the dimensions in YOSHINAGA in the process of HUANG such that there are voids between the metal particles precipitated on the surface of the layer; and an average particle diameter of the metal particles is a range that lies within 5 nm to 200 nm because YOSHINAGA teaches that such particles have a good visual appearance but do not interfere with other functions of a device such as radio waves. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 2, HUANG teaches “other embodiments, an acidic aqueous solution containing other metal ions, such as… Ag… may also be used as the activation liquid” (paragraph 49, lines 6-9), i.e. wherein the metal ions are ions of one or more metals selected from Ag.
As for claim 3, HUANG teaches “Next, the cross-linking reaction between the surface of the photosensitive resin substrate and the metal conductive layer is facilitated through heat treatment, which further improves the adhesion force between the surface of the photosensitive resin substrate and the metal conductive layer” (paragraph 56, . further comprising a fourth step of performing a heat treatment after the third step.
As for claim 4, HUANG further teaches “First, the surface of the photosensitive resin substrate is cleaned and pre-activated. The methods used include irradiation with parallel ultraviolet light, plasma, and soaking with alkaline aqueous solutions, either one of which or a combination thereof may be used” 9paragraph 44, lines 1-5) and “The purpose of soaking in the alkaline aqueous solution is to open the ring of the carbonyl group (C==O) on the surface of the photosensitive resin of the formula (1) in order to form an organic modification layer containing a large amount of a carboxyl group (COOH)” (paragraph 44, lines 11-15), i.e. wherein in the first step, the surface of the resin substrate is modified such that the layer having the functional groups ion-exchangeable with the metal ions is formed on the surface of the resin substrate.
As for claim 5, HUANG teaches “The purpose of soaking in the alkaline aqueous solution is to open the ring of the carbonyl group (C==O) on the surface of the photosensitive resin of the formula (1) in order to form an organic modification layer containing a large amount of a carboxyl group (COOH)” (paragraph 44, lines 11-15), i.e. wherein the resin substrate is a resin having a group that is convertible into at least one of a carboxyl group.
As for claim 6, HUANG further teaches “The photosensitive resin comprises (a) an epoxy compound, (b) a photosensitive polyimide, and (c) a photoinitiator” (paragraph 5, lines 3-4), i.e. wherein the resin substrate is polyimide.
As for claim 7, HUANG further teaches “First, the surface of the photosensitive resin substrate is cleaned and pre-activated. The methods used include irradiation with wherein in the first step, a film layer having the functional groups ion-exchangeable with the metal ions is formed on the surf ace of the resin substrate.
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US PGPub 2019/0017175 and Yoshinaga US PGPub 2016/0256891 hereinafter YOSHINAGA as applied to claim 1 above, and further in view of Kadison et al. US Patent Number 4,004,051 hereinafter KADISON.
As for claim 8, HUANG and YOSHINAGA are silent on the resin substrate having the layer into which the metal ions are introduced on the surface of the resin substrate is treated with a reducing agent solution in which a concertation of the reducing agent is 0.01 mM to 1 mM such that the metal particles are precipitated on the surface of the layer.
	KADISON teaches “An aqueous noble metal suspension capable of one stage activation of the surface of a nonconductor for electroless plating is provided by reducing a noble metal ion in an aqueous solution of a noble metal salt with a non-complexing reducing agent for the noble metal ion in the presence of a water soluble organic suspending agent” (abstract, lines 1-7).

It would have been within the skill of the ordinary artisan at the time of effective filing to design the concentration of the reducing agent in the reducing agent solution in the combined process of HUANG and YOSHINAGA such that a desired particle precipitation size and surface activation is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717